Chase, Ch. J.
delivered the opinion of the court. The court are of opinion, that the court below erred in directing the jury to presume a patent issued for Beall’s Re* serve, as contained in the deed from Beall to It anion, on thp facts and circumstances stated by the defendant.
The court are of opinion, that to lay a foundation for the court to direct the jury to presume a patent from the Proprietary to any person, it is necessary to show an incipient title from the Proprietary; that is ap' equitable interest derived from the Proprietary by a located warrant, and payment of the composition; or a 'certificate of survey on a common or other warrant, and payment of the composition, and a length pf possession consequent on such equitable interest in thq person acquiring the same, and those claiming under him.'
In this case it appears that the origin of the defendant’s title to Beall’s Reserve, js the deed from Minian Beall to James Ranioft, and that aU the facts and circumstances *469subsequent to the date of the said deed, with the posses» siou in Richard Lee, and those claiming under him, are tleducible from the same source — the deed from licall io Rantori, — and in that manner may be accounted for, Richard Lee, and those claiming under him, were intruders* on the Proprietary, and their possession tortious, consequently the defendant can flerive no aid from such possession, as a constituent part of the grounds on which the prayer to the court to direct the jury to presume a patent! issued for BealPs Reserve, was founded.
The court dissent from the opinions of tlie court below, in both the bills of exceptions.
JUBGMEKT ItEfEIlSED, ANI> PSOCECENDQ AWASBp;